                          UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

WARREN L. OLIVER,

                       Plaintiff,

v.                                                            Case No: 6:17-cv-1792-Orl-31TBS

DR. CALDERON, MS. PAPP, GLENN
YOUNG, OFFICER S. JOHNSON,
OFFICER HARTLEY, ASSISTANT
WARDEN POOLE, NURSE DURHAM,
ALBERT MAIER, CENTURION
MEDICAL COMPANY MHM INC.,
NURSE TODD, NURSE PRACTITIONER
TAYLOR, OFFICER S. STROH and
NURSE K. JOHNSON,

                       Defendants.


                                               ORDER
       This matter comes before the Court without a hearing on the Motion for Temporary

Restraining Order (Doc. 72) filed by the Plaintiff, Warren Oliver (henceforth, “Oliver”). In his

two-page motion, Oliver makes a number of requests – to stop Defendants from retaliating against

him, to return to a lower bunk because of his shoulder pain, and to be transferred so he can receive

adequate medical care – but does not indicate that any of the requests are an emergency.

       A federal court may enter a temporary restraining order without notice to the adverse party

or its attorney only if specific facts in an affidavit or a verified complaint clearly show that

immediate and irreparable injury, loss, or damage will result to the movant before the adverse

party can be heard in opposition. Fed.R.Civ.P. 65(b)(1). This standard has not been met. In

addition, the issuance of a temporary restraining order is an extraordinary remedy. See California

v. American Stores Company, et al., 492 U.S. 1301, 110 S.Ct. 1, 106 L.Ed.2d 616 (1989); Johnson
v. U.S. Dept. of Agriculture, 734 F.2d 774 (11th Cir.1984). The party seeking a temporary

restraining order must demonstrate: 1) a substantial likelihood of success on the merits, 2) that

irreparable injury will be suffered if the injunction is not granted, 3) that the threatened injury

outweighs the harm the relief would inflict on the non-movant, and 4) that the entry of relief

would serve the public interest. Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1226-27

(11th Cir.2005). Injunctive relief may not be granted unless the plaintiff establishes the

substantial likelihood of success criterion. Id. at 1227. Oliver has not done so here.

       In consideration of the foregoing, it is hereby

       ORDERED that the Motion for Temporary Restraining Order (Doc. 72) filed by the

Plaintiff, Warren Oliver, is DENIED.

       DONE and ORDERED in Chambers, Orlando, Florida on April 18, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                                  -2-
